        Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 1 of 14

                                                                                             FILED
                                                                                          U.S. DISTRICT COURT   ·
                                                                                      EASTERN DISTRICT ARKANSAS
                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                                      MAR O6 2020
                                CENTRAL DIVISION
                                                                                  ~~~E~~LERK
DANIELLE CRAIN, Individually and                                                            PLAINTIFF     EP CLERK
on Behalf of All Others Similarly Situated                  This case assigned to District Judge      mat~L
                                                            and to Magistrate Judge          Kf401f   ¥
vs.                                      No. 4:20-cv-~-DfM


ARKANSAS QUALITY THERAPY CO.,                                                           DEFENDANTS
COREY KIMBROUGH and TROOPER TOLBERT

                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


      COMES NOW Plaintiff Danielle Crain ("Plaintiff'), individually and on behalf of all

others similarly situated, by and through her attorneys Sean Short and Josh Sanford of

the Sanford Law Firm, PLLC, and for her Original Complaint-Collective Action against

Defendants Arkansas Quality Therapy Co., Corey Kimbrough and Trooper Tolbert

(collectively "Defendant" or "Defendants"), she does hereby state and allege as follows:

                                    I.       INTRODUCTION

       1.     Plaintiff, individually and on behalf of all others similarly situated, brings this

action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"), and the

Arkansas Minimum Wage Act, Ark. Code Ann. §11-4-201, et seq. ("AMWA"), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest,

and costs, including a reasonable attorney's fee, as a result of Defendants' failure to pay

Plaintiff and all others similarly situated an overtime premium as required by the FLSA

and AMWA.

      2.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the
                                               Page 1 of 13
                     Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
        Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 2 of 14



FLSA as described, infra.

                            II.      JURISDICTION AND VENUE

       3.        The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.      This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action herein alleged; accordingly, this Court

has supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. §

1367(a).

       5.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the Central Division of the Eastern District of Arkansas. Therefore,

venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                      Ill.     THE PARTIES

       6.      Plaintiff is a citizen and resident of Pulaski County.

       7.      Separate Defendant Arkansas Quality Therapy Co. ("AQT"), is a domestic,

for-profit corporation.

       8.      Defendant AQT's registered agent for service is Corey Kimbrough at 1410

West Daisy Bates Drive, Little Rock, Arkansas 72202.

       9.      Separate Defendant Corey Kimbrough ("Kimbrough") is an individual and

resident of Arkansas.

       10.     Separate Defendant Trooper Tolbert {"Tolbert") is an individual and resident

of Arkansas.

       11.     Defendants maintain a website at http://arkansasqualitytherapy.com/.

                                                Page 2 of 13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
           Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 3 of 14



                              IV.      FACTUAL ALLEGATIONS

       15.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       16.     Defendant operates a disability care service in Little Rock.

       17.     Kimbrough is an owner, principal, officer and/or director of AQT.

       18.     Kimbrough manages and controls the day-to-day operations of AQT,

including but not limited to the decision to not pay Plaintiff an overtime premium.

       19.     Tolbert is an owner, principal, officer and/or director of AQT.

       20.     Tolbert manages and controls the day-to-day operations of AQT, including

but not limited to the decision to not pay Plaintiff an overtime premium.

       21.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       22.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person, such as vehicles, food, and medication.

       23.     Defendant was Plaintiff's employer and the employer of the proposed

collective within the meaning of the FLSA, 29 U.S.C. § 203(d) at all times relevant to this

lawsuit.

       24.     Plaintiff was employed by Defendant at Defendant's direct care service

during the time period relevant to this lawsuit.

                                                Page 3of 13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 4 of 14



        25.   At all times material hereto, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA and AMWA

        26.   Plaintiff was employed by Defendant as a Care Aide from August of 2019

until December of 2019.

        27.   As a Care Aide, Plaintiff was primarily responsible for preparing meals for

Defendant's clients, administering medication, and taking clients on errands.

        28.   Plaintiff and other Care Aides worked as hourly, non-exempt employees at

AQT.

        29.   Defendant paid Plaintiff and other Care Aides an hourly rate for all hours

worked.

        30.   Plaintiff and other Care Aides regularly worked in excess of forty (40) hours

per week.

        31.   Defendant paid Plaintiff and other Care Aides their regular hourly rate for all

hours worked, including hours worked in excess of forty (40) per week.

        32.   Defendant did not pay Plaintiff and other Care Aides an overtime premium

of one and one half (1.5) times their regular hourly rate for all hours worked in excess of

forty (40) per week.

        33.   Plaintiff and other Care Aides were required to drive their own personal

vehicles on Defendant's behalf to take patients to doctor's appointments, to run errands,

and any other places they needed to go.

        34.   Plaintiff and other Care Aides drove approximately 40 to 80 miles each

week.



                                                 Page4of 13
                       Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                  Original Complaint-Collective Action
         Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 5 of 14



       35.    According to the Internal Revenue Service, the standard mileage rate for

the use of a car during the relevant time periods has been as follows:

                                        2017:    53.5 cents/mile
                                        2018:    54.5 cents/mile
                                        2019:    58 cents/mile
                                        2020:    57.5 cents/mile
       36.    Plaintiff and other Care Aides were reimbursed at a rate of 27 cents per mile

for some of the miles driven in the course of their work for Defendant.

       37.    Plaintiff and other Care Aides were not reimbursed at all for some miles

driven in the course of their work for Defendant.

       38.    Defendant did not sufficiently reimburse Plaintiff and other Care Aides for

all gas, mileage and automobile expenses.

       39.    Therefore, Plaintiff and other Care Aides consistently "kicked back" to

Defendant an amount sufficient to cause additional overtime violations. 29 C.F.R. §

531.35

       40.    Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other Care Aides violated the FLSA and AMWA.

                  V.        REPRESENTATIVE ACTION ALLEGATIONS

       33.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       34.    At all relevant times, Plaintiff and all other similarly situated Care Aides have

been entitled to the rights, protections and benefits provided by the FLSA and the AMWA.

       35.    Plaintiff brings her claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).



                                                 Page 5 of 13
                       Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                  Original Complaint-Collective Action
        Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 6 of 14



       36.    Plaintiff brings her FLSA claim on behalf of all hourly-paid Care Aides who

were employed by Defendant at any time within the applicable statute of limitations

period, who are entitled to payment of the following types of damages:

       A.     An overtime premium for all hours worked in excess forty (40) in a week;

       8.     Liquidated damages; and

       C.     Attorneys' fees and costs.

       37.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file her written Consent to Join this lawsuit.

       38.    The relevant time period dates back three years from the date on which

Plaintiffs Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       39.    The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.     They were classified as non-exempt from the overtime requirements of the

FSLA and paid an hourly rate;

       8.     They were subject to Defendant's common policy of failing to pay an

overtime premium for hours worked in excess of forty (40) per week;

       C.     They had the same or substantially similar job duties; and

       D.     They recorded their time the same way.

       40.    Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believe that the group exceeds twenty (20) persons.

       41.    Defendant can readily identify the members of the Section 16(b) Collective.

The names and physical addresses, email addresses and phone numbers of the FLSA

                                                Page 6 of 13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 7 of 14



collective action plaintiffs are available from Defendant, and a Court-approved Notice

should be provided to the FLSA collective action plaintiffs via first class mail, email and

text message to their last known physical and electronic mailing addresses and cell phone

numbers as soon as possible, together with other documents and information descriptive

of Plaintiffs FLSA claim.

       42.    At all relevant times, Defendant directly hired members of the FLSA

Collective to work for its disability care service, paid them wages, controlled their work

schedules, duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding their employment.

       43.    At all relevant times, each member of the FLSA Collective regularly

engaged in interstate commerce or handled, sold, or otherwise worked with goods or

materials that had been moved in or produced for interstate commerce.

                           VI.    FIRST CLAIM FOR RELIEF
                  (Collective Action Claim for Violation of the FLSA)

       44.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       45.    This is a collective action filed on behalf of all hourly-paid care Aides

employed by Defendant to recover monetary damages owed by Defendant to Plaintiff and

members of the putative collective for unpaid overtime wages because they were not paid

a rate of one and one half (1.5) times their regular rate for hours worked in excess of forty

(40) per week.

       46.    Plaintiff brings this action on behalf of herself and all other similarly situated

employees, former and present, who were and/or are affected by Defendant's willful and

intentional violation of the FLSA.
                                                Page 7 of 13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
           Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 8 of 14



       47.     At all relevant times, Plaintiff and all similarly situated employees have been

entitled to the rights, protection, and benefits provided by the FLSA.

       48.     At all relevant times, Plaintiff and all similarly situated employees have been

"employees" of Defendant, as defined by 29 U.S.C. § 203(e).

       49.     At all relevant times, Defendant was an "employer" of Plaintiff and all other

similarly situated employees, as defined by 29 U.S.C. § 203(d).

       50.     29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207.

       51.     Defendant classified Plaintiff and all similarly situated employees as non-

exempt from the requirements of the FLSA.

       52.     Defendant failed to pay Plaintiff and all similarly situated employees an

overtime premium for hours worked in excess of forty (40) per week.

       53.     Because these employees are similarly situated to Plaintiff, and are owed

compensation for the same reasons, the proposed collective is properly defined as

follows:

                  All hourly Care Aides who worked more than forty
                    hours in any week within the past three years.

       54.     At all relevant times, Defendant willfully failed and refused to pay Plaintiff

and all other similarly situated employees a proper overtime premium under the FLSA

because Defendant paid Plaintiff and other similarly situated employees their regular

hourly rate for all hours worked over forty (40) in a week.

       55.     Defendant's violations entitle Plaintiff and all other similarly situated

employees to compensatory damages calculated as the full amount of overtime wages
                                                Page 8 of 13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 9 of 14



owed.

        56.   Defendant's violations entitle Plaintiff and all other similarly situated

employees to liquidated damages pursuant to 29 U.S.C. § 216(b) of an amount equal to

compensatory damages.

        57.   Plaintiff and all other similarly situated employees are entitled to an award

of their attorney's fees and court costs pursuant to 29 U.S.C. § 216(b).

                          VII.  SECOND CLAIM FOR RELIEF
                      (Individual Claim for Violation of the FLSA)

        58.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

        59.      At all relevant times, Plaintiff has been entitled to the rights, protection,

and benefits provided by the FLSA.

        60.      At all relevant times, Plaintiff has been an "employee" of Defendant as

defined by 29 U.S.C. § 203(e).

        61.      At all relevant times, Defendant was an "employer'' of Plaintiff as defined

by 29 U.S.C. § 203(d).

        62.   29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207.

        63.   Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.

        64.   Defendant failed to pay Plaintiff an overtime premium as required under the

FLSA.

        65.   At all relevant times, Defendant willfully failed and refused to pay Plaintiff a
                                               Page9 of 13
                     Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
        Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 10 of 14



proper overtime premium under the FLSA because Defendant paid Plaintiff her regular

hourly rate for all hours worked over forty (40) in a week.

       66.    Defendant's violations entitle Plaintiff to compensatory damages calculated

as the full amount of overtime wages owed.

       67.    Defendant's violations entitle Plaintiff to liquidated damages pursuant to 29

U.S.C. § 216(b) of an amount equal to compensatory damages.

       68.    Plaintiff is entitled to an award of her attorney's fees and court costs

pursuant to 29 U.S.C. § 216(b).

                                 VIII.    THIRD CLAIM FOR RELIEF
                            (Individual Claims for Violation of AMWA)

       69.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       70.    At all relevant times, Plaintiff has been entitled to the rights, protection, and

benefits provided by the AMWA.

       71.    At all relevant times, Plaintiff has been an "employee" of Defendant, as

defined by Ark. Code Ann.§ 11-4-203(3).

       72.    At all relevant times, Defendant was an "employer" of Plaintiff as defined by

Ark. Code Ann.§ 11-4-203(4).

       73.    Defendant failed to pay Plaintiff an overtime premium as required under the

AMWA.

       74.    Defendant's conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       75.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney's
                                                Page 10 of13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 11 of 14



fees provided by the AMWA for all violations which occurred beginning at least three (3)

years preceding the filing of this Complaint, plus periods of equitable tolling.

          76.   Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the AMWA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid overtime wages described above pursuant to Ark. Code Ann. §

11-4-218.

          77.   Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, they are entitled to an award of

prejudgment interest at the applicable legal rate.

                                 IX.      PRAYER FOR RELIEF

          WHEREFORE, premises considered, Plaintiff Danielle Crain, individually and on

behalf of all others similarly situated, respectfully requests this Court grant the following

relief:

          A.    That each Defendant be summoned to appear and answer herein;

          B.    That Defendant be required to account to Plaintiff, the collective members

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

          C.    A declaratory judgment that Defendant's practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516, et seq.;

          D.    A declaratory judgment that Defendant's practices alleged herein violate the

Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq., and the related

                                                Page 11 of 13
                      Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 12 of 14



regulations;

       E.      Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       F.      Judgment for damages for all unpaid back wages at the proper overtime

rate owed to Plaintiff and members of the collective from a period of three (3) years prior

to this lawsuit through the date of trial under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       G.      Judgment for damages for all unpaid back wages at the proper overtime

rate owed to Plaintiff and members of the collective from a period of three (3) years prior

to this lawsuit through the date of trial under the Arkansas Minimum Wage Act, Ark. Code

Ann.§ 11-4-201, et seq., and the related regulations;

       H.      Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       i)      Judgment for liquidated damages pursuant to the Arkansas Minimum Wage

Act, Ark. Code Ann.§ 11-4-201, et seq., and the relating regulations;

       I.      An order directing Defendant to pay Plaintiff and members of the collective

pre-judgment interest, reasonable attorney's fees and all costs connected with this action;

and

       J.      Such other and further relief as this Court may deem necessary, just and

proper.




                                               Page 12 of 13
                     Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 13 of 14



                                                      Respectfully submitted,

                                                      DANIELLE CRAIN, Individually
                                                      and on Behalf of All Others
                                                      Similarly Situated, PLAINTIFF

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040


                                                    ~~Ark. Bar No. 2015079
                                                      sean@sanfordlawfirm.com



                                                        r
                                                      josh@sanfordlawfirm.com




                                    Page 13 of 13
          Danielle Crain, et al. v. Arkansas Quality Therapy Co., et al.
                   U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                     Original Complaint-Collective Action
       Case 4:20-cv-00245-DPM Document 1 Filed 03/06/20 Page 14 of 14



                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


DANIELLE CRAIN, Individually and                                            PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv-


ARKANSAS QUALITY THERAPY CO.,                                           DEFENDANTS
COREY KIMBROUGH and TROOPER TOLBERT


                     CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Arkansas Quality Therapy Co., Corey
Kimbrough and Trooper Tolbert within the past three (3) years. I understand this lawsuit
is being brought under the Fair Labor Standards Act for unpaid wages. I consent to
becoming a party-plaintiff in this lawsuit, to be represented by Sanford Law Firm, PLLC,
and to be bound by any settlement of this action or adjudication by the Court.




                                               DANIELLE CRAIN
                                               March 6, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
